Exhibit 10.6


SECOND AMENDED AND RESTATED
2004 EQUITY INCENTIVE PLAN
OF
ASSERTIO THERAPEUTICS, INC.
 
(As Amended and Restated on December 20, 2011 and February 12, 2016)
(and further revised effective August 15, 2018 to reflect the Company’s name
change and reincorporation)
 
1. Purpose of this Plan
 
The purpose of this Second Amended and Restated 2004 Equity Incentive Plan is to
enhance the long-term shareholder value of Assertio Therapeutics, Inc. by
offering opportunities to eligible participants to share in the growth in value
of the equity of Assertio Therapeutics, Inc. and to provide incentives to
eligible Employees, Company Directors and Consultants to contribute to the
success of the Company.
 
2. Definitions and Rules of Interpretation
 
2.1 Definitions. This Plan uses the following defined terms:
 
(a) “Administrator” means the Board, the Committee, or any officer or employee
of the Company to whom the Board or the Committee delegates authority to
administer this Plan.
 
(b) “Affiliate” means a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.
 
(c) “Applicable Law” means any and all laws of whatever jurisdiction, within or
without the United States, and the rules of any stock exchange or quotation
system on which Shares are listed or quoted, applicable to the taking or
refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.
 
(d) “Award” means a Stock Award, Restricted Stock Unit or Option granted in
accordance with the terms of this Plan.
 
(e) “Award Agreement” means the document evidencing the grant of an Award.
 
(f) “Award Shares” means Shares covered by an outstanding Award or purchased
under an Award.
 
(g) “Awardee” means: (i) a person to whom an Award has been granted, including a
holder of a Substitute Award, (ii) a person to whom an Award has been
transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 17, or (iii) a person who holds Award Shares subject to a right of
repurchase under Section 16.2.
 
(h) “Board” means the board of directors of the Company.
 
(i) “Change in Control” means the occurrence of any one of the following in a
transaction or series of related transactions:

(i) the consummation of any merger, or consolidation or similar transaction
involving the Company (“Merger”), if following such Merger the holders of the
Company’s outstanding voting securities immediately prior to such Merger do not
own a majority of the outstanding voting securities of the surviving corporation
in approximately the same proportion as before such Merger (and in such event,
excluding the ownership of any person (or any other person acting in concert
with such person) whose ownership percentage increased as a result of such
Merger);





--------------------------------------------------------------------------------






(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of or in connection with an election contest with
respect to the election or removal of directors or other solicitation of proxies
or consents by or on behalf of a person other than the Board;


(iii) the consummation of any sale, lease, exchange, exclusive license or other
transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets, other than a transfer of the
Company’s assets to a majority-owned subsidiary of the Company or any other
entity the majority of whose voting power is held by the shareholders of the
Company in approximately the same proportion as before such transaction;


(iv) the liquidation or dissolution of the Company;


(v) the acquisition by a person, as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), and
including a group of persons within the meaning of Section 13(d)(3) of the
Exchange Act, of a majority or more of the Company’s outstanding voting
securities (whether directly or indirectly, beneficially or of record); or


(vi) such other transaction as may be determined by the Board in good faith to
constitute a change in control either (A) of the ownership or effective control
of the voting securities of the Company or (B) of all or substantially all of
the assets or the business of the Company.


Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (or any successor
thereto) pursuant to the Exchange Act. If required for compliance with Section
409A of the Code, in no event will a Change in Control be deemed to have
occurred if such transaction is not also a “change in the ownership or effective
control” of the Company or change in the “ownership of a substantial portion of
the assets” of the Company as determined under U.S. Treasury Regulation Section
1.409A-3(i)(5) (without regard to any alternative definition thereunder).
 
(j) “Code” means the Internal Revenue Code of 1986.
 
(k) “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.
 
(l) “Company” means Assertio Therapeutics, Inc., a Delaware corporation.
 
(m) “Company Director” means a member of the Board.
 
(n) “Consultant” means an individual who provides bona fide services to the
Company or an Affiliate not in connection with the offer or sale of securities
in a capital-raising transaction, but who is not an Employee.
 
(o) “Director” means a member of the board of directors of the Company or an
Affiliate.
 
(p) “Divestiture” means any transaction or event that the Board specifies as a
Divestiture under Section 10.5.
 


2

--------------------------------------------------------------------------------




(q) “Domestic Relations Order” means a “domestic relations order” as defined in,
and otherwise meeting the requirements of, Section 414(p) of the Code, except
that reference to a “plan” in that definition shall be to this Plan.
 
(r) “Employee” means a regular employee of the Company or an Affiliate,
including an Officer, who is treated as an employee in the personnel records of
the Company or an Affiliate, but not individuals who are classified by the
Company or an Affiliate as: (i) leased from or otherwise employed by a third
party, (ii) independent contractors, or (iii) intermittent or temporary workers.
The Company’s or an Affiliate’s classification of an individual as an “Employee”
(or as not an “Employee”) for purposes of this Plan shall not be altered
retroactively even if that classification is changed retroactively for another
purpose as a result of an audit, litigation or otherwise. An Awardee shall not
cease to be an Employee due to transfers between locations of the Company, or
between the Company and an Affiliate, or to any successor to the Company or an
Affiliate that assumes the Awardee’s Options under Section 10. Neither service
as a Director nor receipt of a director’s fee shall be sufficient to make a
Director an “Employee.”
 
(s) “Exchange Act” means the Securities Exchange Act of 1934.
 
(t) “Executive” means, if the Company has any class of any equity security
registered under Section 12 of the Exchange Act, an individual who is subject to
Section 16 of the Exchange Act or who is a “covered employee” under
Section 162(m) of the Code, in either case because of the individual’s
relationship with the Company or an Affiliate. If the Company does not have any
class of any equity security registered under Section 12 of the Exchange Act,
“Executive” means any officer elected or appointed by the Board.
 
(u) “Expiration Date” means, with respect to an Award, the date stated in the
Award Agreement as the expiration date of the Award or, if no such date is
stated in the Award Agreement, then the last day of the maximum exercise period
for the Award, disregarding the effect of an Awardee’s Termination or any other
event that would shorten that period.
 
(v) “Fair Market Value” means the value of Shares or Marketable Securities as
determined under Section 18.2.
 
(w) “Fundamental Transaction” means any transaction or event described in
Section 10.3.
 
(x) “Grant Date” means the date the Administrator approves the grant of an
Award. However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.
 
(y) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option under Section 422 of the Code and designated as an Incentive Stock
Option in the Award Agreement for that Option.


(z) “Marketable Securities” means a class of equity securities actively traded
on an established securities exchange.
  
(aa) “Nonstatutory Option” means any Option other than an Incentive Stock
Option.
 
(bb) “Non-Employee Director” means any person who is a member of the Board but
is not an Employee of the Company or any Affiliate of the Company and has not
been an Employee of the Company or any Affiliate of the Company at any time
during the preceding twelve months. Service as a Director does not in itself
constitute employment for purposes of this definition.
 
(cc) “Objectively Determinable Performance Condition” shall mean a performance
condition (i) that is established (A) at the time an Award is granted or (B) no
later than the earlier of (1) 90 days after the beginning of the period of
service to which it relates, or (2) before the elapse of 25% of the period of


3

--------------------------------------------------------------------------------




service to which it relates, (ii) that is uncertain of achievement at the time
it is established, and (iii) the achievement of which is determinable by a third
party with knowledge of the relevant facts. Examples of measures that may be
used in Objectively Determinable Performance Conditions include achievement of a
Company goal, net order dollars, net profit dollars, net profit growth, net
revenue dollars, revenue growth, individual performance, earnings per share,
return on assets, return on equity, and other financial objectives, objective
customer satisfaction indicators and efficiency measures, each with respect to
the Company and/or an Affiliate or individual business unit.
 
(dd) “Officer” means an officer of the Company as defined in Rule 16a-1 adopted
under the Exchange Act.
 
(ee) “Option” means a right to purchase Shares of the Company granted under this
Plan.
 
(ff) “Option Price” means the price payable under an Option for Shares, not
including any amount payable in respect of withholding or other taxes.
 
(gg) “Option Shares” means Shares covered by an outstanding Option or purchased
under an Option.
 
(hh) “Plan” means this Second Amended and Restated 2004 Equity Incentive Plan of
Assertio Therapeutics, Inc.
 
(ii) “Purchase Price” means the price payable under a Stock Award for Shares,
not including any amount payable in respect of withholding or other taxes.
 
(jj)  “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8.2. 
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.
 
(kk) “Reverse Vesting” means that an Option is or was fully exercisable but
that, subject to a “reverse” vesting schedule, the Company has a right to
repurchase the Option Shares as specified in Section 16.2(a), with the Company’s
right of repurchase expiring in accordance with a “forward” vesting schedule
that would otherwise have applied to the Option under which the Option Shares
were purchased or in accordance with some other vesting schedule described in
the Award Agreement.
 
(ll) “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the Exchange
Act.
 
(mm) “Securities Act” means the Securities Act of 1933.
 
(nn) “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 10.
 
(oo) “Stock Award” means an offer by the Company to sell shares subject to
certain restrictions pursuant to the Award Agreement as described in Section 8.
A Stock Award does not include an option.
  
(pp) “Substitute Award” means a Substitute Option, Substitute Restricted Stock
Unit or Substitute Stock Award granted in accordance with the terms of this
Plan.
 
(qq) “Substitute Option” means an Option granted in substitution for, or upon
the conversion of, an option granted by another entity to purchase equity
securities in the granting entity.
 
(rr) “Substitute Restricted Stock Unit” means a Restricted Stock Unit granted in
substitution for, or upon the conversion of, a restricted stock unit award
granted by another entity to purchase or otherwise receive equity securities in
the granting entity.
 


4

--------------------------------------------------------------------------------




(ss) “Substitute Stock Award” means a Stock Award granted in substitution for,
or upon the conversion of, a stock award granted by another entity to purchase
equity securities in the granting entity.
 
(tt) “Ten Percent Shareholder” means any person who, directly or by attribution
under Section 424(d) of the Code, owns stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or of any
Affiliate on the Grant Date.
 
(uu) “Termination” means that the Awardee has ceased to be, with or without any
cause or reason, an Employee, Director or Consultant. However, unless so
determined by the Administrator, or otherwise provided in this Plan,
“Termination” shall not include a change in status from an Employee, Consultant
or Director to another such status. An event that causes an Affiliate to cease
being an Affiliate shall be treated as the “Termination” of that Affiliate’s
Employees, Directors, and Consultants.
 
2.2 Rules of Interpretation. Any reference to a “Section,” without more, is to a
Section of this Plan. Captions and titles are used for convenience in this Plan
and shall not, by themselves, determine the meaning of this Plan. Except when
otherwise indicated by the context, the singular includes the plural and vice
versa. Any reference to a statute is also a reference to the applicable
rules and regulations adopted under that statute. Any reference to a statute,
rule or regulation, or to a section of a statute, rule or regulation, is a
reference to that statute, rule, regulation, or section as amended from time to
time, both before and after the effective date of this Plan and including any
successor provisions.
 
3. Shares Subject to this Plan; Term of this Plan
 
3.1 Number of Award Shares. The Shares issuable under this Plan shall be
authorized but unissued or reacquired Shares, including but not limited to
Shares repurchased by the Company on the open market. Subject to adjustment
under Section 10, the maximum number of Shares that may be issued under this
Plan is 9,250,000. When an Award is granted, the maximum number of Shares that
may be issued under this Plan shall be reduced by the number of Shares covered
by that Award. However, if an Award later terminates or expires without having
been exercised in full, the maximum number of shares that may be issued under
this Plan shall be increased by the number of Shares that were covered by, but
not purchased under, that Award. By contrast, the repurchase of Shares by the
Company shall not increase the maximum number of Shares that may be issued under
this Plan.
 
3.2 Term of this Plan.
 
(a) This Plan shall be effective on, and Awards may be granted under this Plan
after, the date it has been both adopted by the Board and approved by the
Company’s shareholders (the “Effective Date”).
 
(b) Subject to the provisions of Section 14, Awards may be granted under this
Plan for a period of ten years from the earlier of the date on which the Board
approves this Plan and the date the Company’s shareholders approve this Plan.
Accordingly, Awards may not be granted under this Plan after ten years from the
earlier of those dates.
  
4. Administration
 
4.1 General.
 
(a) The Board shall have ultimate responsibility for administering this Plan.
The Board may delegate certain of its responsibilities to a Committee, which
shall consist of at least two members of the Board. The Board or the Committee
may further delegate its responsibilities to any Employee of the Company or any
Affiliate. Where this Plan specifies that an action is to be taken or a
determination made by the Board, only the Board may take that action or make
that determination. Where this Plan specifies that an action is to be taken or a
determination made by the Committee, only the Committee may take that action or
make that determination. Where this Plan references the “Administrator,” the
action may be taken or determination made by the Board, the Committee, or other
Administrator. However, only the Board or the Committee may approve grants of
Awards to Executives and such other participants as may be specifically
designated by the Board, and an Administrator other than the Board or the


5

--------------------------------------------------------------------------------




Committee may grant Awards only within guidelines established by the Board or
Committee. Moreover, all actions and determinations by any Administrator are
subject to the provisions of this Plan.
 
(b) So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act, the Committee shall consist of
Company Directors who are “Non-Employee Directors” as defined in Rule 16b-3 and,
after the expiration of any transition period permitted by Treasury Regulations
Section 1.162-27(h)(3), who are “outside directors” as defined in
Section 162(m) of the Code.
 
4.2 Authority of the Administrator. Subject to the other provisions of this
Plan, the Administrator shall have the authority to:
 
(a) grant Awards, including Substitute Awards;
 
(b) determine the Fair Market Value of Shares;
 
(c) determine the Option Price and the Purchase Price of Awards;
 
(d) select the Awardees;
 
(e) determine the times Awards are granted;
 
(f) determine the number of Shares subject to each Award;
 
(g) determine the methods of payment that may be used to purchase Award Shares;
 
(h) determine the methods of payment that may be used to satisfy withholding tax
obligations;
 
(i) determine the other terms of each Award, including but not limited to the
time or times at which Awards may be exercised, whether and under what
conditions an Award is assignable, and whether an Option is a Nonstatutory
Option or an Incentive Stock Option;
 
(j) modify or amend any Award;
 
(k) authorize any person to sign any Award Agreement or other document related
to this Plan on behalf of the Company;
 
(l) determine the form of any Award Agreement or other document related to this
Plan, and whether that document, including signatures, may be in electronic
form;
 
(m) interpret this Plan and any Award Agreement or document related to this
Plan;
  
(n) correct any defect, remedy any omission, or reconcile any inconsistency in
this Plan, any Award Agreement or any other document related to this Plan;
 
(o) adopt, amend, and revoke rules and regulations under this Plan, including
rules and regulations relating to sub-plans and Plan addenda;
 
(p) adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Administrator so
chooses) in sub-plans regarding (for example) the operation and administration
of this Plan and the terms of Awards, if and to the extent necessary or useful
to accommodate non-U.S. Applicable Laws and practices as they apply to Awards
and Award Shares held by, or granted or issued to, persons working or resident
outside of the United States or employed by Affiliates incorporated outside the
United States;
 


6

--------------------------------------------------------------------------------




(q) in the case of the Board, determine whether a transaction or event should be
treated as a Change in Control, a Divestiture or neither;
 
(r) determine the effect of a Fundamental Transaction and, if the Board
determines that a transaction or event should be treated as a Change in Control
or a Divestiture, then the effect of that Change in Control or Divestiture; and
 
(s) make all other determinations the Administrator deems necessary or advisable
for the administration of this Plan.
 
4.3 Scope of Discretion. Subject to the last sentence of this Section 4.3, on
all matters for which this Plan confers the authority, right or power on the
Board, the Committee, or other Administrator to make decisions, that body may
make those decisions. Those decisions will be final, binding and conclusive.
Moreover, but again subject to the last sentence of this Section 4.3, in making
those decisions, the Board, Committee or other Administrator need not treat all
persons eligible to receive Awards, all Awardees, all Awards or all Award Shares
the same way. However, except as provided in Section 14.3, the discretion of the
Board, Committee or other Administrator is subject to the specific provisions
and specific limitations of this Plan, as well as all rights conferred on
specific Awardees by Award Agreements and other agreements.
 
5. Participants Eligible to Receive Awards
 
5.1 Eligible Participants. Awards (including Substitute Awards) may be granted
to, and only to, Employees, Directors and Consultants, including to prospective
Employees, Directors and Consultants conditioned on the beginning of their
service for the Company or an Affiliate. However, Incentive Stock Options may
only be granted to Employees, as provided in Section 7(g).
 
5.2 Section 162(m) Limitation.
 
(a) Options. So long as the Company is a “publicly held corporation” within the
meaning of Section 162(m) of the Code: (i) no Employee may be granted one or
more Options within any fiscal year of the Company under this Plan to purchase
more than 500,000 Shares under Options, subject to adjustment pursuant to
Section 10, (ii) Options may be granted to an Executive only by the Committee
(and, notwithstanding Section 4.1(a), not by the Board). If an Option is
cancelled without being exercised or if the Option Price of an Option is
reduced, that cancelled or repriced Option shall continue to be counted against
the limit on Awards that may be granted to any participant under this
Section 5.2. Notwithstanding anything herein to the contrary, in connection with
his or her initial employment with the Company or an Affiliate, a new Employee
or prospective Employee shall be eligible to receive up to a maximum of 750,000
Shares under Options (subject to adjustment pursuant to Section 10), which
Shares shall not be counted toward the 500,000 limitation set forth in this
Section 5.2(a).
 
(b) Stock Awards and Restricted Stock Units. Any Stock Award or Restricted Stock
Unit intended as “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code must vest or become exercisable contingent on the
achievement of one or more Objectively Determinable Performance Conditions. The
Committee shall have the discretion to determine the time and manner of
compliance with Section 162(m) of the Code.
 
6. Terms and Conditions of Options
 
The following rules apply to all Options:
 
6.1 Price. In no event will the Option Price be less than 100% of the Fair
Market Value of the Shares on the Grant Date. The Option Price of an Incentive
Stock Option shall be subject to Section 7(f).
 
6.2 Term. No Option shall be exercisable after its Expiration Date. No Option
may have an Expiration Date that is more than ten years after its Grant Date.
Additional provisions regarding the term of Incentive Stock Options are provided
in Sections 7(a) and 7(e).


7

--------------------------------------------------------------------------------




 
6.3 Vesting. Options shall be exercisable: (a) on the Grant Date, or (b) in
accordance with a schedule related to the Grant Date, the date the Awardee’s
directorship, employment or consultancy begins, or a different date specified in
the Award Agreement. If so provided in the Award Agreement, an Option may be
exercisable subject to the application of Reverse Vesting to the Option Shares.
Additional provisions regarding the vesting of Incentive Stock Options are
provided in Section 7(c). No Option granted to an individual who is subject to
the overtime pay provisions of the Fair Labor Standards Act may be exercised
before the expiration of six months after the Grant Date.
 
6.4 Form and Method of Payment.
 
(a) The Administrator shall determine the acceptable form and method of payment
for exercising an Option.
 
(b) Acceptable forms of payment for all Option Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.
 
(c) In addition, the Administrator may permit payment to be made by any of the
following methods:
 
(i) other Shares, or the designation of other Shares, which have a Fair Market
Value on the date of surrender equal to the Option Price of the Shares as to
which the Option is being exercised;
 
(ii) provided that a public market exists for the Shares, consideration received
by the Company under a procedure under which a licensed broker-dealer advances
funds on behalf of an Awardee or sells Option Shares on behalf of an Awardee (a
“Cashless Exercise Procedure”), provided that if the Company extends or arranges
for the extension of credit to an Awardee under any Cashless Exercise Procedure,
no Officer or Director may participate in that Cashless Exercise Procedure;
 
(iii) subject to Section 6.4(e), one or more promissory notes meeting the
requirements of Section 6.4(e);
 
(iv) cancellation of any debt owed by the Company or any Affiliate to the
Awardee, including without limitation, waiver of compensation due or accrued for
services previously rendered to the Company or an Affiliate; and
  
(v) any combination of the methods of payment permitted by any paragraph of this
Section 6.4.
 
(d) The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.
 
(e) The promissory notes referred to in Section 6.4(c)(iii) shall be full
recourse unless the Administrator specifies otherwise. Unless the Administrator
specifies otherwise after taking into account any relevant accounting issues,
the promissory notes shall bear interest at a fair market value rate when the
Option is exercised. Interest on the promissory notes shall also be at least
sufficient to avoid imputation of interest under Sections 483, 1274, and 7872 of
the Code. The promissory notes and their administration shall at all times
comply with any applicable margin rules of the Federal Reserve. The promissory
notes may also include such other terms as the Administrator specifies. Payment
may not be made by promissory note by Officers or Directors if Shares are
registered under Section 12 of the Exchange Act.
 
6.5 Assignability of Options. Except as determined by the Administrator, no
Option shall be assignable or otherwise transferable by the Awardee except by
will or by the laws of descent and distribution. However, Options may be
transferred and exercised in accordance with a Domestic Relations Order and may
be exercised by a guardian or conservator appointed to act for the Awardee.
Incentive Stock Options may only be assigned in compliance with Section 7(h).
 


8

--------------------------------------------------------------------------------




6.6 Substitute Options. The Board may cause the Company to grant Substitute
Options in connection with the acquisition by the Company or an Affiliate of
equity securities of any entity (including by merger, tender offer, or other
similar transaction) or of all or a portion of the assets of any entity. Any
such substitution shall be effective on the effective date of the acquisition.
Substitute Options may be Nonstatutory Options or Incentive Stock Options.
Unless and to the extent specified otherwise by the Board, Substitute Options
shall have the same terms and conditions as the options they replace, except
that (subject to the provisions of Section 10) Substitute Options shall be
Options to purchase Shares rather than equity securities of the granting entity
and shall have an Option Price determined by the Board.
 
7. Incentive Stock Options
 
The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. With the consent of the Awardee, or where this Plan provides that an
action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.
 
(a) The Expiration Date of an Incentive Stock Option shall not be later than ten
years from its Grant Date, with the result that no Incentive Stock Option may be
exercised after the expiration of ten years from its Grant Date.
 
(b) No Incentive Stock Option may be granted more than ten years from the date
this Plan was approved by the Board.
 
(c) Options intended to be incentive stock options under Section 422 of the Code
that are granted to any single Awardee under all incentive stock option plans of
the Company and its Affiliates, including incentive stock options granted under
this Plan, may not vest at a rate of more than $100,000 (or such other amount
that may be hereafter specified in the applicable section of the Code) in Fair
Market Value of stock (measured on the grant dates of the options) during any
calendar year. For this purpose, an option vests with respect to a given share
of stock the first time its holder may purchase that share, notwithstanding any
right of the Company to repurchase that share. Unless the administrator of that
option plan specifies otherwise in the related agreement governing the option,
this vesting limitation shall be applied by, to the extent necessary to satisfy
this $100,000 (or other amount) rule, by treating certain stock options that
were intended to be incentive stock options under Section 422 of the Code as
Nonstatutory Options. The stock options or portions of stock options to be
reclassified as Nonstatutory Options are those with the highest option prices,
whether granted under this Plan or any other equity compensation plan of the
Company or any Affiliate that permits that treatment. This Section 7(c) shall
not cause an Incentive Stock Option to vest before its original vesting date or
cause an Incentive Stock Option that has already vested to cease to be vested.
 
(d) In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.4(b), that form of payment must
be stated at the time of grant in the Award Agreement relating to that Incentive
Stock Option.
 
(e) Any Incentive Stock Option granted to a Ten Percent Shareholder must have an
Expiration Date that is not later than five years from its Grant Date, with the
result that no such Option may be exercised after the expiration of five years
from the Grant Date.
 
(f) The Option Price of an Incentive Stock Option shall never be less than the
Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Shareholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.
 
(g) Incentive Stock Options may be granted only to Employees. If an Awardee
changes status from an Employee to a Consultant, that Awardee’s Incentive Stock
Options become Nonstatutory Options if not exercised within the time period
described in Section 7(i) (determined by treating that change in status as a
Termination solely for purposes of this Section 7(g)).
 


9

--------------------------------------------------------------------------------




(h) No rights under an Incentive Stock Option may be transferred by the Awardee,
other than by will or the laws of descent and distribution. During the life of
the Awardee, an Incentive Stock Option may be exercised only by the Awardee. The
Company’s compliance with a Domestic Relations Order, or the exercise of an
Incentive Stock Option by a guardian or conservator appointed to act for the
Awardee, shall not violate this Section 7(h).
 
(i) An Incentive Stock Option shall be treated as a Nonstatutory Option if it
remains exercisable after, and is not exercised within, the three-month period
beginning with the Awardee’s Termination for any reason other than the Awardee’s
death or disability (as defined in Section 22(e) of the Code). In the case of
Termination due to death, an Incentive Stock Option shall continue to be treated
as an Incentive Stock Option if it remains exercisable after, and is not
exercised within, the three-month period after the Awardee’s Termination
provided it is exercised before the Expiration Date. In the case of Termination
due to disability, an Incentive Stock Option shall be treated as a Nonstatutory
Option if it remains exercisable after, and is not exercised within, one year
after the Awardee’s Termination.
 
(j) An Incentive Stock Option may only be modified by the Board or the
Committee.
 
8. Stock Awards and Restricted Stock Units
 
8.1 Stock Awards
 
(a)  General. The specific terms and conditions of a Stock Award applicable to
the Awardee shall be provided for in the Award Agreement. The Award Agreement
shall state the number of Shares that the Awardee shall be entitled to receive
or purchase, the terms and conditions on which the Shares shall vest, the price
to be paid and, if applicable, the time within which the Awardee must accept
such offer. The offer shall be accepted by execution of the Award Agreement. The
Administrator may require that all Shares subject to a right of repurchase or
risk of forfeiture be held in escrow until such repurchase right or risk of
forfeiture lapses. The grant or vesting of a Stock Award may be made contingent
on the achievement of Objectively Determinable Performance Conditions.
 
(b)  Right of Repurchase. If so provided in the Award Agreement, Award Shares
acquired pursuant to a Stock Award may be subject to repurchase by the Company
or an Affiliate if not vested in accordance with the Award Agreement.
  
(c)  Form of Payment for Stock Awards. The Administrator shall determine the
acceptable form and method of payment for exercising a Stock Award. Acceptable
forms of payment for all Award Shares are cash, check or wire transfer,
denominated in U.S. dollars except as specified by the Administrator for
non-U.S. Employees or non-U.S. sub-plans. In addition, the Administrator may
permit payment to be made by any of the methods permitted with respect to the
exercise of Options pursuant to Section 6.4.
 
(d)  Nonassignability of Stock Awards. Except as determined by the
Administrator, no Stock Award shall be assignable or otherwise transferable by
the Awardee except by will or by the laws of descent and distribution (including
without limitation Section 17). Notwithstanding anything to the contrary herein,
Stock Awards may be transferred and exercised in accordance with a Domestic
Relations Order.
 
(e)  Substitute Stock Award. The Board may cause the Company to grant Substitute
Stock Awards in connection with the acquisition by the Company or an Affiliate
of equity securities of any entity (including by merger, tender offer, or other
similar transaction) or of all or a portion of the assets of any entity. Any
such substitution shall be effective on the effective date of the acquisition.
Unless and to the extent specified otherwise by the Board, Substitute Stock
Awards shall have the same terms and conditions as the stock awards they
replace, except that (subject to the provisions of Section 10) Substitute Stock
Awards shall be Stock Awards to purchase Shares rather than equity securities of
the granting entity and shall have a Purchase Price that, as determined by the
Board in its sole and absolute discretion, properly reflects the substitution.
 


10

--------------------------------------------------------------------------------




8.2  Restricted Stock Units.
 
(a) General. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units. The
Administrator will set vesting criteria in its discretion, which, depending on
the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Awardee. The Administrator
may set vesting criteria based upon the achievement of Company-wide, business
unit, or individual goals (including, but not limited to, continued employment),
or any other basis determined by the Administrator in its discretion.  The grant
or vesting of a Restricted Stock Unit may be made contingent on the achievement
of Objectively Determinable Performance Conditions.
 
(b) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Awardee will be entitled to receive a payout as determined by the
Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
 
(c) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement.
 
(d) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
 
(e) Nonassignability of Stock Awards. Except as determined by the Administrator,
no Restricted Stock Unit shall be assignable or otherwise transferable by the
Awardee except by will or by the laws of descent and distribution (including
without limitation Section 17).
 
(f)  Substitute Restricted Stock Unit. The Board may cause the Company to grant
Substitute Restricted Stock Units in connection with the acquisition by the
Company or an Affiliate of equity securities of any entity (including by merger,
tender offer, or other similar transaction) or of all or a portion of the assets
of any entity. Any such substitution shall be effective on the effective date of
the acquisition. Unless and to the extent specified otherwise by the Board,
Substitute Restricted Stock Units shall have the same terms and conditions as
the Restricted Stock Units they replace, except that (subject to the provisions
of Section 10) Substitute Restricted Stock Units shall be Restricted Units to
purchase Shares rather than equity securities of the granting entity.
 
8.3                               Maximum Number of Stock Awards and Restricted
Stock Units. The maximum aggregate number of Shares that may be issued pursuant
to Stock Awards and Restricted Stock Units under this Plan shall not exceed ten
percent (10%) of the number of Shares that may be issued pursuant to this Plan
under Section 3.1.
 
9. Exercise of Awards
 
9.1 In General. An Award shall be exercisable in accordance with this Plan and
the Award Agreement under which it is granted.
 
9.2 Time of Exercise. Options and Stock Awards shall be considered exercised
when the Company receives: (a) written notice of exercise from the person
entitled to exercise the Option or Stock Award, (b) full payment, or provision
for payment, in a form and method approved by the Administrator, for the Shares
for which the Option or Stock Award is being exercised, and (c) with respect to
Nonstatutory Options, payment, or provision for payment, in a form approved by
the Administrator, of all applicable withholding taxes due upon exercise. An
Award may not be exercised for a fraction of a Share.
 
9.3 Issuance of Award Shares. The Company shall issue Award Shares in the name
of the person properly exercising the Award. If the Awardee is that person and
so requests, the Award Shares shall be issued in the name of the Awardee and the
Awardee’s spouse. The Company shall endeavor to issue Award Shares promptly
after an Award


11

--------------------------------------------------------------------------------




is exercised. Until Award Shares are actually issued, as evidenced by the
appropriate entry on the stock register of the Company or its transfer agent,
the Awardee will not have the rights of a shareholder with respect to those
Award Shares, even though the Awardee has completed all the steps necessary to
exercise the Award. No adjustment shall be made for any dividend, distribution,
or other right for which the record date precedes the date the Award Shares are
issued, except as provided in Section 10.
 
9.4 Termination.
 
(a) In General. Except as provided in an Award Agreement or in writing by the
Administrator, and as otherwise provided in Sections 9.4(b), (c), (d) and (e)
after an Awardee’s Termination, the Awardee’s Awards shall be exercisable to the
extent (but only to the extent) they are vested on the date of that Termination
and only during the three months after the Termination, but in no event after
the Expiration Date. To the extent the Awardee does not exercise an Award within
the time specified for exercise, the Award shall automatically terminate.
 
(b) Leaves of Absence. Unless otherwise provided in the Award Agreement or in
writing by the Administrator, no Award may be exercised more than three months
after the beginning of a leave of absence, other than a personal or medical
leave approved by an authorized representative of the Company with employment
guaranteed upon return. Awards shall not continue to vest during a leave of
absence, unless otherwise determined in writing by the Administrator with
respect to an approved personal or medical leave with employment guaranteed upon
return.
 
(c) Death or Disability. Unless otherwise provided in the Award Agreement or in
writing by the Administrator, if an Awardee’s Termination is due to death or
disability (as determined by the Administrator with respect to all Awards other
than Incentive Stock Options and as defined by Section 22(e) of the Code with
respect to Incentive Stock Options), all Awards of that Awardee to the extent
exercisable at the date of that Termination may be exercised for one year after
that Termination, but in no event after the Expiration Date. In the case of
Termination due to death, an Award may be exercised as provided in Section 17.
In the case of Termination due to disability, if a guardian or conservator has
been appointed to act for the Awardee and been granted this authority as part of
that appointment, that guardian or conservator may exercise the Award on behalf
of the Awardee. Death or disability occurring after an Awardee’s Termination
shall not cause the Termination to be treated as having occurred due to death or
disability. To the extent an Award is not so exercised within the time specified
for its exercise, the Award shall automatically terminate.
  
(d) Divestiture. If an Awardee’s Termination is due to a Divestiture, the Board
may take any one or more of the actions described in Section 10.3 or 10.4 with
respect to the Awardee’s Awards.
 
(e) Termination for Cause. In the discretion of the Administrator, which may be
exercised on the date of grant, or at a date later in time, if an Awardee’s
Termination is due to Cause, all of the Awardee’s Awards shall automatically
terminate and cease to be exercisable at the time of Termination. “Cause” means
employment-related dishonesty, fraud, misconduct or disclosure or misuse of
confidential information, or other employment-related conduct that is likely to
cause significant injury to the Company, an Affiliate, or any of their
respective employees, officers or directors (including, without limitation,
commission of a felony or similar offense whether or not employment-related), in
each case as determined by the Administrator. “Cause” shall not require that a
civil judgment or criminal conviction have been entered against or guilty plea
shall have been made by the Awardee regarding any of the matters referred to in
the previous sentence. Accordingly, the Administrator shall be entitled to
determine “Cause” based on the Administrator’s good faith belief. If the Awardee
is criminally charged with a felony or similar offense, that shall be a
sufficient, but not a necessary, basis for such a belief.
 
(f) Administrator Discretion. Notwithstanding the provisions of Section 9.4
(a)-(e), the Administrator shall have complete discretion, exercisable either at
the time an Award is granted or at any time while the Award remains outstanding,
to:
 


12

--------------------------------------------------------------------------------




(i) Extend the period of time for which the Award is to remain exercisable,
following the Awardee’s Termination, from the limited exercise period otherwise
in effect for that Award to such greater period of time as the Administrator
shall deem appropriate, but in no event beyond the Expiration Date; and/or
 
(ii) Permit the Award to be exercised, during the applicable post-Termination
exercise period, not only with respect to the number of vested Shares for which
such Award may be exercisable at the time of the Awardee’s Termination but also
with respect to one or more additional installments in which the Awardee would
have vested had the Awardee not been subject to Termination.
 
(g) Consulting or Employment Relationship. Nothing in this Plan or in any Award
Agreement, and no Award or the fact that Award Shares remain subject to
repurchase rights, shall: (A) interfere with or limit the right of the Company
or any Affiliate to terminate the employment or consultancy of any Awardee at
any time, whether with or without cause or reason, and with or without the
payment of severance or any other compensation or payment, (B) interfere with
the application of any provision in any of the Company’s or any Affiliate’s
charter documents or Applicable Law relating to the election, appointment, term
of office, or removal of a Director or (C) interfere with the Company’s right to
terminate any consultancy.
 
10. Certain Transactions and Events
 
10.1 In General. Except as provided in this Section 10, no change in the capital
structure of the Company, merger, sale or other disposition of assets or a
subsidiary, change in control, issuance by the Company of shares of any class of
securities or securities convertible into shares of any class of securities,
exchange or conversion of securities, or other transaction or event shall
require or be the occasion for any adjustments of the type described in this
Section 10. Additional provisions with respect to the foregoing transactions are
set forth in Section 14.3.
 
10.2 Changes in Capital Structure. In the event of any stock split, reverse
stock split, recapitalization, combination or reclassification of stock, stock
dividend, spin-off, or similar change to the capital structure of the Company
(not including a Fundamental Transaction or Change in Control), the Board shall
make whatever adjustments it concludes are appropriate to: (a) the number and
type of Awards that may be granted under this Plan, (b) the number and type of
Options that may be granted to any participant under this Plan, (c) the Purchase
Price and number and class of securities issuable under each outstanding Stock
Award, (d) the Option Price and number and class of securities issuable under
each outstanding Option, and (e) the repurchase price of any securities
substituted for Award Shares that are subject to repurchase rights. The specific
adjustments shall be determined by the Board. Unless the Board specifies
otherwise, any securities issuable as a result of any such adjustment shall be
rounded down to the next lower whole security. The Board need not adopt the same
rules for each Award or each Awardee.
 
10.3 Fundamental Transactions. Except for grants to Non-Employee Directors
pursuant to Section 11, in the event of (a) a merger or consolidation in which
the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction or series of related
transactions in which there is no substantial change in the shareholders of the
Company or their relative stock holdings and the Awards granted under this Plan
are assumed, converted or replaced by the successor corporation, which
assumption shall be binding on all participants under this Plan), (b) a merger
in which the Company is the surviving corporation but after which the
shareholders of the Company immediately prior to such merger (other than any
shareholder that merges, or which owns or controls another corporation that
merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company, (c) the sale, exchange, lease, exclusive license
or other transfer in a transaction or series of related transactions of all or
substantially all of the assets of the Company, or (d) the acquisition, sale, or
transfer of more than 50% of the outstanding shares of the Company by tender
offer or similar transaction or series of related transactions (each, a
“Fundamental Transaction”), any or all outstanding Awards may be assumed,
converted or replaced by the successor corporation (if any) with Marketable
Securities (including rights or options to acquire Marketable Securities), in
all cases equal to the Fair Market Value of the Shares underlying such Awards
(less any exercise price, if applicable), which assumption, conversion or
replacement shall be binding on all participants under this Plan. In the
alternative, the successor corporation may substitute equivalent Awards with
Marketable Securities (including


13

--------------------------------------------------------------------------------




rights or options to acquire Marketable Securities) in the amount described
above or provide substantially similar consideration to participants as was
provided to the Company’s shareholders (after taking into account the existing
provisions of the Awards). The successor corporation may also issue, in place of
outstanding Shares held by participants, substantially similar Marketable
Securities in the amount described above, subject to repurchase restrictions no
less favorable to the participants. Finally, the successor corporation may also
cancel any or all such Awards in exchange for cash and/or Marketable Securities
(including rights or options to acquire Marketable Securities) in the amount
described above. In the event such successor corporation (if any) does not
assume, convert, replace, cancel or substitute Awards, as provided above,
pursuant to a transaction described in this Section 10.3, the vesting (and, if
applicable, the time at which the Award may be exercised) with respect to such
Awards shall fully and immediately accelerate or the repurchase rights of the
Company shall fully and immediately terminate, as the case may be, so that the
Awards may be exercised or the repurchase rights shall terminate before the
closing or completion of the Fundamental Transaction or event at a time
determined by the Board (or, if the Board does not determine such a date, the
date that is five days prior to the effective time of the Fundamental
Transaction), but then terminate. Notwithstanding anything in this Plan to the
contrary, the Board may, in its sole discretion, provide that the vesting of any
or all Award Shares subject to vesting (and, if applicable, the time at which
the Award may be exercised) shall accelerate or a right of repurchase shall
lapse, as the case may be, upon a transaction described in this Section 10.3. If
the Board exercises such discretion with respect to Options, such Options shall
become exercisable in full prior to the consummation of such event at such time
and on such conditions as the Board determines, and if such Options are not
exercised prior to the consummation of the Fundamental Transaction, they shall
terminate at such time as determined by the Board. The Board need not adopt the
same rules for each Award or each Awardee. Subject to any greater rights granted
to participants under the foregoing provisions of this Section 10.3, in the
event of the occurrence of any Fundamental Transaction, any outstanding Awards
shall be treated as provided in the applicable agreement or plan of merger,
consolidation, dissolution, liquidation, or sale of assets.
 
10.4 Changes in Control. In connection with a Change in Control, notwithstanding
any other provision of this Plan, the Board shall take any one or more of the
actions described in Section 10.3; provided, however, that in the event that
Awards are not assumed, continued or substituted with Marketable Securities or
canceled in exchange for cash and/or Marketable Securities (in either case,
including rights or options to acquire Marketable Securities) equal to the Fair
Market Value of the Shares underlying the Awards (less any exercise price, if
applicable), the vesting of such Award shall accelerate in its entirety (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of the Change in Control as determined by the Board (or, if the
Board does determine such a date, to the date that is five days prior to the
effective time of the Change in Control), with such Award terminating if not
exercised (if applicable) at or prior to the effective time of the Change in
Control, and with such exercise reversed if the Change in Control does not
become effective. In addition, the Board may extend the date for the exercise of
Awards (but not beyond their original Expiration Date). The Board need not adopt
the same rules for each Award or each Awardee.
 
10.5 Divestiture. If the Company or an Affiliate sells or otherwise transfers
equity securities of an Affiliate to a person or entity other than the Company
or an Affiliate, or leases, exchanges, sells, grants an exclusive license to, or
otherwise transfers all or any portion of its assets to such a person or entity,
then the Board may specify that such transaction or event constitutes a
“Divestiture”. In connection with a Divestiture, notwithstanding any other
provision of this Plan, the Board may, but need not, take one or more of the
actions described in Section 10.3 or 10.4 with respect to Awards or Award Shares
held by, for example, Employees, Directors or Consultants for whom that
transaction or event results in a Termination. The Board need not adopt the same
rules for each Award or each Awardee.
  
10.6 Dissolution. If the Company adopts a plan of dissolution, the Board may
cause Awards to be fully vested and exercisable (but not after their Expiration
Date) before the dissolution is completed but contingent on its completion and
may cause the Company’s repurchase rights on Award Shares to lapse upon
completion of the dissolution. The Board need not adopt the same rules for each
Award or each Awardee. However, to the extent not exercised before the earlier
of the completion of the dissolution, Awards shall terminate immediately prior
to the dissolution.
 


14

--------------------------------------------------------------------------------




11. Automatic Option Grants to Non-Employee Directors.
 
11.1 Automatic Option Grants to Non-Employee Directors.
 
(a) Annual Grant. On the date of the last regular meeting of directors during
each calendar year each individual who is serving as a Non-Employee Director
shall automatically be granted a Nonstatutory Option to purchase 15,000 Shares
(the “Annual Grant”), provided, however, that such individual has served as a
Non-Employee Director for at least six months.
 
(b) Initial Grant. Upon the first appointment or election of an individual as a
Non-Employee Director, such individual shall automatically be granted a
Nonstatutory Option to purchase 25,000 Shares (the “Initial Grant”).
 
(c) Exercise Price.
 
(i) The Option Price shall be equal to one hundred percent (100%) of the Fair
Market Value of the Shares on the Option grant date.
 
(ii) The Option Price shall be payable in one or more of the alternative forms
authorized pursuant to Section 6.4. Except to the extent the sale and remittance
procedure specified thereunder is utilized, payment of the Option Price must be
made on the date of exercise.
 
(d) Option Term. Each Option shall have a term of ten (10) years measured from
the Option grant date.
 
(e) Exercise and Vesting of Options. The Shares underlying each Option issued
pursuant to each Initial Grant shall vest and be exercisable in a series of
forty-eight (48) successive equal monthly installments at the end of each full
month from the date of grant, for so long as the Non-Employee Director
continuously remains a Director. The Shares underlying each Option issued
pursuant to each Annual Grant shall vest and be exercisable in a series of
twelve (12) successive equal monthly installments at the end of each full month
from the date of grant, for so long as the Non-Employee Director continuously
remains a Director.
 
(f) Termination of Board Service. The following provisions shall govern the
exercise of any Options held by the Awardee at the time the Awardee ceases to
serve as a Non-Employee Director:
 
(i) In General. Except as otherwise provided in Section 11.3, after cessation of
service as a Director (the “Cessation Date”), the Awardee’s Options shall be
exercisable to the extent (but only to the extent) they are vested on the
Cessation Date and only during the three months after such Cessation Date, but
in no event after the Expiration Date. To the extent the Awardee does not
exercise an Option within the time specified for exercise, the Option shall
automatically terminate.
 
(ii) Death or Disability. If an Awardee’s cessation of service on the Board is
due to death or disability (as determined by the Board), all Non-Employee
Director Options of that Awardee, whether or not exercisable upon such Cessation
Date, may be exercised at any time on or prior to the Expiration Date. In the
case of a cessation of service due to death, an Option may be exercised as
provided in Section 17. In the case of a cessation of service due to disability,
if a guardian or conservator has been appointed to act for the Awardee and been
granted this authority as part of that appointment, that guardian or conservator
may exercise the Option on behalf of the Awardee. Death or disability occurring
after an Awardee’s cessation of service shall not cause the cessation of service
to be treated as having occurred due to death or disability. To the extent an
Option is not so exercised within the time specified for its exercise, the
Option shall automatically terminate.
 


15

--------------------------------------------------------------------------------




11.2 Certain Transactions and Events.
 
(a) In the event of a Fundamental Transaction while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
and any other Award held by such Awardee, but not otherwise vested, shall
automatically vest in full so that each such Option and Award shall, immediately
prior to the effective date of the Fundamental Transaction, accelerate and
become fully vested and, with respect to Options, become exercisable for all the
Shares as fully vested Shares and may be exercised for any or all of those
vested Shares. Immediately following the consummation of the Fundamental
Transaction, each Option shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or Affiliate thereof).
 
(b) In the event of a Change in Control while the Awardee remains a Non-Employee
Director, the Shares at the time subject to each outstanding Option and any
other Award held by such Awardee, but not otherwise vested, shall automatically
vest in full so that each such Option and Award shall, immediately prior to the
effective date of the Change in Control, accelerate and become fully vested and
with respect to Options, become exercisable for all the Shares as fully vested
Shares and may be exercised for any or all of those vested Shares. Each such
Option shall remain exercisable for such fully vested Shares until the
expiration or sooner termination of the Option term in connection with a Change
in Control.
 
(c) Each Option which is assumed in connection with a Fundamental Transaction
shall be appropriately adjusted, immediately after such Fundamental Transaction,
to apply to the number and class of securities which would have been issuable to
the Awardee in consummation of such Fundamental Transaction had the Option been
exercised immediately prior to such Fundamental Transaction. Appropriate
adjustments shall also be made to the Option Price payable per share under each
outstanding Option, provided the aggregate Option Price payable for such
securities shall remain the same.
 
(d) The grant of Options pursuant to Section 11 shall in no way affect the right
of the Company to adjust, reclassify, reorganize or otherwise change its capital
or business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
(e) The remaining terms of each Option granted pursuant to Section 11 shall, as
applicable, be the same as terms in effect for Awards granted under this Plan.
Notwithstanding the foregoing, the provisions of Section 9.4 and Section 10
shall not apply to Options granted pursuant to Section 11.
 
11.3 Limited Transferability of Options. Each Option granted pursuant to Section
11 may be assigned in whole or in part during the Awardee’s lifetime to one or
more members of the Awardee’s family or to a trust established exclusively for
one or more such family members or to an entity in which the Awardee is majority
owner or to the Awardee’s former spouse, to the extent such assignment is in
connection with the Awardee’s estate or financial plan or pursuant to a Domestic
Relations Order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the Option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the Option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Administrator may deem
appropriate. The Awardee may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding Options under Section 11,
and those Options shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Awardee’s death while
holding those Options. Such beneficiary or beneficiaries shall take the
transferred Options subject to all the terms and conditions of the applicable
Award Agreement evidencing each such transferred Option, including without
limitation, the limited time period during which the Option may be exercised
following the Awardee’s death.
  


16

--------------------------------------------------------------------------------




12. Withholding and Tax Reporting
 
12.1 Tax Withholding Alternatives.
 
(a) General. Whenever Award Shares are issued or become free of restrictions,
the Company may require the Awardee to remit to the Company an amount sufficient
to satisfy any applicable tax withholding requirement, whether the related tax
is imposed on the Awardee or the Company. The Company shall have no obligation
to deliver Award Shares or release Award Shares from an escrow or permit a
transfer of Award Shares until the Awardee has satisfied those tax withholding
obligations.
 
(b) Method of Payment. The Awardee shall pay any required withholding using the
forms of consideration described in Section 6.4(b), except that, in the
discretion of the Administrator, the Company may also permit the Awardee to use
any of the forms of payment described in Section 6.4(c). The Administrator, in
its sole discretion, may also permit Award Shares to be withheld to pay required
withholding. If the Administrator permits Award Shares to be withheld, the Fair
Market Value of the Award Shares withheld, as determined as of the date of
withholding, shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
 
12.2 Reporting of Dispositions. Any holder of Option Shares acquired under an
Incentive Stock Option shall promptly notify the Administrator, following such
procedures as the Administrator may require, of the sale or other disposition of
any of those Option Shares if the disposition occurs during: (a) the longer of
two years after the Grant Date of the Incentive Stock Option and one year after
the date the Incentive Stock Option was exercised, or (b) such other period as
the Administrator has established.
 
13. Compliance with Law
 
The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws. Awards may not be exercised, and Award Shares may not be
transferred, in violation of Applicable Law. Thus, for example, Awards may not
be exercised unless: (a) a registration statement under the Securities Act is
then in effect with respect to the related Award Shares, or (b) in the opinion
of legal counsel to the Company, those Award Shares may be issued in accordance
with an applicable exemption from the registration requirements of the
Securities Act and any other applicable securities laws. The failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Award Shares or their subsequent transfer shall relieve
the Company of any liability for failing to issue those Award Shares or
permitting their transfer. As a condition to the exercise of any Award or the
transfer of any Award Shares, the Company may require the Awardee to satisfy any
requirements or qualifications that may be necessary or appropriate to comply
with or evidence compliance with any Applicable Law.
 
14. Amendment or Termination of this Plan or Outstanding Awards
 
14.1 Amendment and Termination. Subject to Section 14.2 and 14.3, the Board may
at any time amend, suspend, or terminate this Plan.
 
14.2 Shareholder Approval. The Company shall obtain the approval of the
Company’s shareholders for any amendment to this Plan if shareholder approval is
necessary to comply with any Applicable Law or with the requirements applicable
to the grant of Awards intended to be Incentive Stock Options. The Board may
also, but need not, require that the Company’s shareholders approve any other
amendments to this Plan.
 
14.3 Effect. No amendment, suspension, or termination of this Plan, and no
modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Awardee unless the affected Awardee consents to the amendment, suspension,
termination, or modification. However, no such consent shall be required if the
Board reasonably determines that the amendment, suspension, termination, or
modification: (a) is required or advisable in order for the Company, this Plan
or the Award to satisfy


17

--------------------------------------------------------------------------------




Applicable Law, to meet the requirements of any accounting standard or to avoid
any adverse accounting treatment, or (b) in connection with any transaction or
event described in Section 10, is in the best interests of the Company or its
shareholders. The Board may, but need not, take the tax or accounting
consequences to affected Awardees into consideration in acting under the
preceding sentence. Those decisions shall be final, binding and conclusive.
Termination of this Plan shall not affect the Administrator’s ability to
exercise the powers granted to it under this Plan with respect to (i) Awards
granted before the termination of this Plan or (ii) Award Shares issued under
such Awards even if those Award Shares are issued after the termination of this
Plan.
 
15. Reserved Rights
 
15.1 Nonexclusivity of this Plan. This Plan shall not limit the power of the
Company or any Affiliate to adopt other incentive arrangements including, for
example, the grant or issuance of stock options, stock, or other equity-based
rights under other plans.
 
15.2 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Awardees, any such accounts will be used
merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock or cash to be awarded under this Plan. Any obligations of the Company to
any Awardee shall be based solely upon contracts entered into under this Plan,
such as Award Agreements. No such obligations shall be deemed to be secured by
any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligations.
 
16. Special Arrangements Regarding Award Shares
 
16.1 Escrow of Stock Certificates. To enforce any restrictions on Award Shares,
the Administrator may require their holder to deposit the certificates
representing Award Shares, with stock powers or other transfer instruments
approved by the Administrator endorsed in blank, with the Company or an agent of
the Company to hold in escrow until the restrictions have lapsed or terminated.
The Administrator may also cause a legend or legends referencing the
restrictions to be placed on the certificates. Any Awardee who delivers a
promissory note as partial or full consideration for the purchase of Award
Shares will be required to pledge and deposit with the Company some or all of
the Award Shares as collateral to secure the payment of the note. However, the
Administrator may require or accept other or additional forms of collateral to
secure the note and, in any event, the Company will have full recourse against
the maker of the note, notwithstanding any pledge or other collateral.
 
16.2 Repurchase Rights.
 
(a) General. If an Option is subject to Reverse Vesting or a Stock Award is
subject to vesting conditions, the Company shall have the right, during the
seven months after the Awardee’s Termination, to repurchase any or all of the
Award Shares that were unvested as of the date of that Termination. If the Award
Shares were purchased with a promissory note, the repurchase price shall be the
lower of: (a) the Purchase Price for the Award Shares (minus the amount of any
cash dividends paid or payable with respect to the Award Shares for which the
record date precedes the repurchase) and (b) the Fair Market Value at the date
of Termination. In all other cases, the repurchase price shall be determined by
the Administrator in accordance with this Section 16.2 which shall be either (i)
the Purchase Price for the Award Shares (minus the amount of any cash dividends
paid or payable with respect to the Award Shares for which the record date
precedes the repurchase) or (ii) the lower of (A) the Option Price or Purchase
Price for the Award Shares or (B) the Fair Market Value of those Award Shares as
of the date of the Termination. The repurchase price shall be paid in cash or if
the Award Shares were purchased in whole or in part with a promissory note,
cancellation in whole or in part of indebtedness under that note, or a
combination of those means. The Company may assign this right of repurchase.
 
(b) Procedure. The Company or its assignee may choose to give the Awardee a
written notice of exercise of its repurchase rights under this Section 16.2.
However, the Company’s failure to give such a notice shall


18

--------------------------------------------------------------------------------




not affect its rights to repurchase Award Shares. The Company must, however,
tender the repurchase price during the period specified in this Section 16.2 for
exercising its repurchase rights in order to exercise such rights.
 
16.3 Market Standoff. If requested by the Company or a representative of its
underwriters in connection with a registration of any securities of the Company
under the Securities Act, Awardees or certain Awardees shall be prohibited from
selling some or all of their Award Shares during a period not to exceed 180 days
after the effective date of the Company’s registration statement. This
restriction shall not apply to any registration statement on Form S-8, Form S-4
or an equivalent registration statement.
 
16.4 Deferral of Awards.  The Administrator, either at the time of grant or by
subsequent amendment, and subject to the provisions of sections 14 and 16
hereto, may require or permit Awardees to elect to defer the issuance of Shares
or the settlement of Awards in cash under such rules and procedures as the
Administrator may establish.  Prior to the occurrence of a Fundamental
Transaction or Change in Control, the Administrator, in its sole discretion, may
require an Awardee to have amounts or Shares that otherwise would be paid or
delivered to the Awardee as a result of the exercise or settlement of an Award
credited to a deferred compensation or stock unit account established for the
Awardee by the Administrator on the Company’s books of account.  In addition,
the Administrator may permit Awardees to defer the receipt of payments of Awards
pursuant to such rules, procedures or programs as may be established for these
purposes.
 
16.5 Dividends or Dividend Equivalents.  The Administrator may provide that any
Awards earn dividends or dividend equivalents and interest on such dividends or
dividend equivalents.  Such dividends or dividend equivalents may be paid
currently or may be credited to an Awardee’s account and are subject to the same
vesting or performance criteria as the underlying Award.  Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Administrator may establish.
 
17. Beneficiaries
 
An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death. Such designation shall be accompanied by a signed acknowledgment from the
Awardee’s spouse, if any, consenting to such designation. An Awardee may change
such a designation at any time by written notice. If an Awardee designates a
beneficiary, the beneficiary may exercise the Awardee’s Awards after the
Awardee’s death. If an Awardee dies when the Awardee has no living beneficiary
designated under this Plan, the Company shall allow the executor or
administrator of the Awardee’s estate to exercise the Award or, if there is
none, the person entitled to exercise the Option under the Awardee’s will or the
laws of descent and distribution. In any case, no Award may be exercised after
its Expiration Date.
 
18. Miscellaneous
 
18.1 Governing Law. This Plan, the Award Agreements and all other agreements
entered into under this Plan, and all actions taken under this Plan or in
connection with Awards or Award Shares, shall be governed by the laws of the
State of Delaware.
 
18.2 Determination of Value. Fair Market Value shall be determined as follows:
 
(a) Listed Stock. If the Shares are traded on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the closing sales
price for the Shares as quoted on that stock exchange or system for the date the
value is to be determined (the “Value Date”) as reported by such stock exchange
or national market system, or, if not reported by such stock exchange or
national market system, as reported in The Wall Street Journal or a similar
publication. If no sales are reported as having occurred on the Value Date, Fair
Market Value shall be that closing sales price for the last preceding trading
day on which sales of Shares are reported as having occurred. If no sales are
reported as having occurred during the five trading days before the Value Date,
Fair Market Value shall be the closing bid for Shares on the Value Date. If


19

--------------------------------------------------------------------------------




Shares are listed on multiple exchanges or systems, Fair Market Value shall be
based on sales or bid prices on the primary exchange or system on which Shares
are traded or quoted.
  
(b) Stock Quoted by Securities Dealer. If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the closing bid and asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.
 
(c) No Established Market. If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Board or Committee will determine Fair Market
Value in good faith. The Board or Committee will consider the following factors,
and any others it considers significant, in determining Fair Market Value: (i)
the price at which other securities of the Company have been issued to
purchasers other than Employees, Directors, or Consultants, (ii) the Company’s
shareholder’s equity, prospective earning power, dividend-paying capacity, and
non-operating assets, if any, and (iii) any other relevant factors, including
the economic outlook for the Company and the Company’s industry, the Company’s
position in that industry, the Company’s goodwill and other intellectual
property, and the values of securities of other businesses in the same industry.


(d) Application to Marketable Securities. This definition of “Fair Market Value”
shall also be applied to Marketable Securities, in which case this definition
shall mean (1) the closing sales price per share of such Marketable Securities
as quoted on that stock exchange or system on the Value Date on the reporting
system for the principal stock exchange or system on which shares of such
Marketable Securities are listed on the Value Date, or, if there shall have been
no such sale as reported on that date, on the last preceding date on which such
a sale was so reported, or (2) if the sales price is not so reported, the mean
of the closing bid and asked price on the Value Date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by an inter-dealer quotation system.
 
18.3 Reservation of Shares. During the term of this Plan, the Company shall at
all times reserve and keep available such number of Shares as are still issuable
under this Plan.
 
18.4 Electronic Communications. Any Award Agreement, notice of exercise of an
Award, or other document required or permitted by this Plan may be delivered in
writing or, to the extent determined by the Administrator, electronically.
Signatures may also be electronic if permitted by the Administrator.
 
18.5 Notices. Unless the Administrator specifies otherwise, any notice to the
Company under any Award Agreement or with respect to any Awards or Award Shares
shall be in writing (or, if so authorized by Section 18.4, communicated
electronically), shall be addressed to the Company, and shall only be effective
when received by the Company.
 
Adopted by the Board on: March 19, 2004
Approved by the shareholders on: May 27, 2004
Effective date of this Plan: May 27, 2004
Amended by the Board on: March 23, 2006, March 22, 2007, March 25, 2010, and
December 20, 2011
Amended by the shareholders on: May 20, 2010
Amended by the Board on February 12, 2016
The Plan was further amended effective August 15, 2018 in connection with the
Company’s name change and reincorporation.






20